Citation Nr: 0531209	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  94-47 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether an overpayment of improved pension benefits in the 
amount of $8,161 was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and her daughter


ATTORNEY FOR THE BOARD

M. E. Larkin


INTRODUCTION

The veteran served on active duty from September 1963 to 
March 1966.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a December 1992 action of the 
RO which stopped the veteran's pension benefits because no 
income report had been received.  This case was before the 
Board in March 1999, May 2001, and July 2003 when it was 
remanded for additional development.

In the May 2001 remand, the Board noted a March 2001 argument 
advanced by the veteran's representative and referred the 
issue of waiver of recovery of the overpayment to the RO for 
appropriate action.  The issue of waiver is a separate issue 
from that of the validity of the debt and the issues may be 
adjudicated separately or simultaneously.  38 C.F.R. § 
1.911(c) (2005); VAOPGCPREC 6-98 (Apr. 24, 1998), 63 Fed. 
Reg. 31264 (1998).  A review of the file reveals that at an 
August 1993 hearing before the Committee on Waivers and 
Compromises the distinction between the two issues was 
discussed and the veteran indicated that she was limiting her 
appeal to the question of the validity of the debt.  See, 
Hearing Transcript Page 5.  In September 1993, the RO noted 
that the veteran had disputed the validity of the debt and 
filed a notice of disagreement as to an audit conducted; that 
NOD was not a timely request for waiver of recovery of an 
overpayment.  As such, the issue before the Board is limited 
to the validity of the debt.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran was awarded pension benefits based on her 
reports of no income.

3.  On several occasions, the veteran was notified that the 
amount of her pension depended on her income and that failure 
to immediately report any changes in income or failure to 
submit in Eligibility Verification Report would result in an 
overpayment which was subject to repayment.

4.  In December 1992, the RO terminated the veteran's 
pension, effective July 1, 1991, because of her failure to 
provide income and eligibility information.  

5.  As a result of the retroactive termination of the 
veteran's pension benefits, she was paid $8,161 in pension 
benefits to which she was not entitled.  

6.  The veteran was entirely at fault in creating the debt at 
issue.  VA bears no fault in creation of the overpayment.  
When the veteran did not submit income and eligibility 
information as requested, VA acted promptly to discontinue 
payments.  


CONCLUSION OF LAW

The overpayment of improved pension benefits in the amount of 
$8,161 was properly created and not the result of sole VA 
error.  38 U.S.C.A. §§ 5107, 5112(b) (West 2002) 38 C.F.R. §§ 
3.105(g), 3.500(b)(2) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1987, the RO found that the veteran was entitled to 
pension benefits, effective from July 1, 1987.  The award 
letter notified the veteran that the award was based on 
countable annual income (reported as $0) and the rate of 
pension was directly related to her income from other 
sources.  She was informed of the need to notify VA 
immediately if she received any additional income and further 
informed that failure to do so promptly would result in 
creation of an overpayment in her account.  

The veteran submitted Eligibility Verification Reports (EVR) 
in July 1989 and July 1990 indicating that she had no income 
for the period from July 1988 through June 1990 and she did 
not expect to receive any income for the period July 1990 
through June 1991.  In a July 1990 letter, the RO notified 
the veteran that, based on a review of the EVR, her pension 
benefits would continue at a monthly rate of $563.  The 
veteran was again informed of the need to notify VA 
immediately of any change in income, net worth or marital 
status. 

A December 1990 letter to the veteran notified her that her 
pension benefit amount had been changed to $594 per month, to 
reflect a cost of living adjustment and a determination that 
her net income was $0.

In a September 1992 letter to the veteran, the RO noted that 
she had not returned an EVR which had been sent to her in 
July 1992 requesting income information for specific periods 
of time.  The veteran was informed that if she did not return 
the EVR by a certain date, pension benefits would be 
withheld.    

In December 1992, the RO informed the veteran that VA had not 
received her EVR as requested and payments to her were 
stopped, effective July 1, 1991.  In January 1993, the 
veteran was notified of the overpayment in the amount of 
$8,161.  

A May 1993 VA audit of the veteran's account calculated the 
overpayment as follows:  for the period July 1, 1990 to 
November 30, 1990, the veteran was paid $563 per month (5 
months; total $2,815).  For the period from December 1, 1990 
through August 31, 1991, the veteran was paid $594 per month 
(9 months; total $5,346).  In a May 1993 letter to the 
veteran, the RO detailed the audit and noted that she had not 
responded to requests for an income statement and her 
payments were stopped effective July 1, 1990, creating the 
overpayment.  She had been paid improved pension benefits for 
the period from July 1990 through August 1991 on the basis 
that she had no income.  

At the August 1993 hearing, the veteran testified that she 
notified VA, in writing, in November 1990 that she was no 
longer eligible to receive pension benefits.  She testified 
that shortly after she was married in November 1990, she 
reported to VA in person that she was no longer eligible for 
pension and requested that her name be changed to reflect her 
recent marriage.  She recalled signing a statement to that 
effect.  She further testified that she continued to 
negotiate the checks she received, even though she knew she 
was not entitled to the benefits, because she had contacted 
someone at VA and been told that because she notified VA in 
November 1990 she needn't "worry," it was "being taken 
care of."  When questioned about responding to the request 
for income information and the EVR, the veteran testified 
that she didn't receive any requests.  The Hearing Officer 
verified her current address and confirmed it was the address 
of record.  

In December 1993, the veteran submitted an EVR indicating 
that she had income from July 1990 to June 1992 and her 
husband had income from July 1991 to June 1992.  

The Board remanded the case in March 1999, May 2001, and July 
2004 to afford the veteran a personal hearing at the RO and 
another opportunity to submit income information for the 
period in question.  Additional requests for information were 
sent to her in August 1999, September 1999, November 2000, 
and June 2001.  

At a July 2001 hearing at the RO, the veteran testified that 
she notified VA by telephone of a change in her marital and 
employment status.  She said she was told VA would "handle 
it."  She recalled that she had been in a similar situation 
in the 1970's where she notified VA, via telephone, of a 
change in status which would affect her receipt of pension at 
that time and the benefit amount was changed immediately.  
She was under the impression that that was the policy.  She 
testified that she began working during November 1990, so she 
felt she was still entitled to pension benefits for the 
period from July to November 1990.  When questioned about 
returning the EVR, she did not recall receiving the forms.   

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a 
veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of her own willful misconduct.  Basic entitlement exists if, 
among other things, the veteran's income is not in excess of 
the applicable maximum annual pension rate specified in 38 
C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 
3.3(a)(3).

Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. §§ 
1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  Payments of any kind, 
from any source, shall be counted as income during the 12-
month annualization period in which received, unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272. 

The veteran has not contested the fact that she received the 
benefit or the amount received.  The record does not show 
that the RO committed error in computing the overpayment.  
Thus, the Board is satisfied that the $8,161 overpayment was 
properly calculated.  The veteran argues, essentially, that 
the creation of the debt was the sole result of VA error.  
She contends that she notified VA of her change in status and 
VA continued to send the checks anyway.  

On review of the record, the Board finds no legally valid 
reason advanced by the veteran for her assertion that she has 
no responsibility for the creation of any part of the debt.  
The veteran had specific notice that the award is based on 
countable annual income and failure to return the EVR would 
result in the pension benefits being withheld.  The RO 
requested that information on numerous occasions; however, 
the veteran did not submit it.  It was her responsibility to 
do so.  As for her assertion that she notified VA that her 
marital and employment status had changed in November 1990 
and was told it would be "taken care of," the Board points 
out that she continued to negotiate checks thereafter when 
she was aware that the amount should have changed due to her 
change in status.  She testified that she had been in a 
similar situation in the 1970's and that was what happened.  
The Board points out, however, that the monthly payment 
received after the veteran claims she notified VA of her 
change in status in November 1990 was not reduced, as she 
should have expected.  The veteran continued to accept full 
pension payments after July 1990 when she knew, or should 
have known that she was entitled to a reduced rate, or no 
pension at all, due to her change in status or net worth.  
She should have been aware of the erroneous award.  She was 
under obligation to contact VA to correct the error.  She 
continued to accept the erroneous payment, despite receiving 
clear notification that it was her responsibility to submit 
an EVR and to immediately report any changes in income or net 
worth.  The veteran's failure to act resulted in the 
overpayment.  

The Board finds that the overpayment was not due to sole 
administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 
3.500(b)(2).  As such, the overpayment at issue was properly 
created and is a valid debt.  Narron v. West,  13 Vet. App. 
223 (1999).  

Finally, the Board notes that the notice and duty to assist 
provisions as implemented by 38 C.F.R. §§ 3.102, 3.156(a) and 
3.326(a) do not apply in cases involving creation of debts 
and waiver of recovery of overpayments.  Barger v. Principi, 
16 Vet. App. 132 (2002).  


ORDER

An overpayment of improved pension benefits in the amount of 
$8,161 was properly created.  The appeal is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


